The opinion of the Court was delivered, by
Black, C. J.
The first exception here is, that the report signed by five viewers does not state that the sixth one was absent. If this had been material, the exception ought to have been accompanied with proof. We take' it for granted that every objection made to *224a road report and overruled by the Quarter Sessions, and which is in its nature capable of being proved, is untrue in point of fact, unless the contrary appears from the record, or by evidence aliunde regularly submitted to the Court below previous to their decision. The presumption in this Court is that all things are right. Rut this exception is something worse than an unproved one. If it had been sustained by evidence, it was right to disregard it, for it made no manner of difference whether the sixth viewer was absent, or whether being present he refused to sign. The report was good either way.
Another exception is that the plot or draft of the road was not attached by the viewers themselves, but by some one else after they had signed the report. There is nothing in this. The draft may be appended by any person whom the viewers authorize to do so. The courses and distances are given in the report, and if the draft varies from them it can easily be corrected. If there should bo a serious omission in it, the universal and proper practice is to recommit it to the viewers for such alterations as will make it perfect. The reason why it was not referred back in the present case, was (as we are bound to believe), that the Court knew it to be right as it stood.
Order affirmed.